FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1 and 16-20, the addition of Claims 21-25, the cancellation of Claims 6-7 & 12-16, and the newly-edited Figure 3, filed on November 23, 2021, are acknowledged.
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-7 and 17-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 10,854,837 to Kim et al (hereinafter Kim). 
In re claim 1, Kim discloses a display panel comprising:
- an active switch, which is arrange on a substrate SUB and comprises a first active switch NPXA and a second active switch PXA [Figs. 3 & 5];
- a pixel PXi, which is arranged on substrate SUB[,] coupled to first active switch NPXA[,] and comprises a quantum dot light-emitting diode OLED (i.e., LED includes quantum dot, col. 6, ln.25); and
- the light sensor (i.e., OLED diode), which is arranged on substrate SUB[,] coupled to the second active switch PXA[,] and comprises a quantum dot light sensing layer inherently [Fig. 6G].
	Kim does not explicitly suggest “light sensor is configured to detect an ambient light brightness and convert an optical signal into an electrical signal. depending on which a display brightness of the display panel is correspondingly adjusted in response to a change of the ambient light brightness.”
	The language “configured to detect an ambient light brightness and convert an optical signal into an electrical signal, …” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “light sensors” does not differentiate to the claimed “configured to detect an ambient light brightness and convert an optical signal into an electrical signal” from the display panel of the prior art, if the prior art assembly teaches all the light sensors’ limitations of the claimed display panel. Ex parte Masha, 2 USPQ2d 1647 (1987).
 In re claim 2, Kim discloses the light sensor being a PIN type photodiode (i.e., transistor T1 is diode-connected, in Fig. 2A).
In re claim 3, Kim discloses:
. the quantum dot light-emitting diode OLED comprises a pixel electrode layer AE, a quantum dot layer EML and a cathode layer CE[,] which are sequentially arranged from the direction of substrate SUB; and
. the quantum dot layer EML is disposed between the pixel electrode layer AE and the cathode layer CE, the pixel electrode layer AE is used as an anode of the light sensor, and the cathode layer CE serves as a cathode of the light sensor [Fig. 5].
In re claim 4, Kim discloses:
. the active switch comprises a gate layer GE1, a gate insulating layer 20, an amorphous silicon layer OSP1, a metal layer and the pixel electrode layer AE[,] which are sequentially arranged on the substrate, and the metal layer comprises a source layer CH1 and a drain layer CH2[,] which are disposed at both ends of the amorphous silicon layer OSP1[,] respectively [Fig. 6F]; and
. the pixel electrode laver AE comprises a first pixel electrode layer AE disposed above drain layer CH2, and the quantum dot layer EML is disposed above the first pixel electrode laver AE of the first active switch PXA [Fig. 6G].
In re claim 5, Kim discloses:
. the quantum dot layer OLED comprises a hole injection layer, a hole transport layer (i.e., HCL represented hole injection & hole transport, in ¶0107), a quantum dot light-emitting layer EML, an electron transport layer, and an electron injection layer (i.e., ECL represented electron injection & electron transport, in ¶0107)[,] which are sequentially arranged [Fig. 5]; and
. the hole injection layer HCL is arrange on a side close to the substrate SUB, and the electron injection layer ECL is arrange on a side away from the substrate SUB.
In re claim 17, Kim discloses a display device comprising a control component and a display panel [Fig. 3], wherein the display panel comprises:
- an active switch, which is arrange on a substrate SUB and comprises a first active switch NPXA and a second active switch PXA [Figs. 3, 5];
 PXi, which is arranged on substrate SUB[,]coupled to first active switch NPXA[,] and comprises a quantum dot light-emitting diode OLED (i.e., LED includes quantum dot, in col. 6, ln.25); and
- the light sensor (i.e., OLED diode), which is arranged on substrate SUB[,] coupled to the second active switch PXA[,] and comprises a quantum dot light sensing layer inherently [Fig. 6G].
Kim is silent about the light sensor is configured to detect an ambient light brightness and convert an optical signal into an electrical signal. depending on which a display brightness of the display panel is correspondingly adjusted in response to a change of the ambient light brightness.
	The language “configured to detect an ambient light brightness and convert an optical signal into an electrical signal, …” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “light sensors” does not differentiate to the claimed “configured to detect an ambient light brightness and convert an optical signal into an electrical signal” from the display panel of the prior art, if the prior art assembly teaches all the light sensors’ limitations of the claimed display panel. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 18, Kim discloses:
. the quantum dot light-emitting diode OLED comprises a pixel electrode layer AE, a quantum dot layer EML, and a cathode layer CE[,] which are sequentially arranged from the direction of the substrate SUB;
. the quantum dot layer EML is disposed between the pixel electrode layer AE and the cathode layer CE, the pixel electrode layer AE is used as an anode of the quantum dot layer, and the cathode layer CE serves as a cathode of the quantum dot layer [Figs. 3, 5];
. the active switch comprises a gate layer GE1, a gate insulating layer 20, an amorphous silicon layer OSP1, a metal layer and the pixel electrode layer AE[,] which are sequentially arranged on the substrate, and the metal layer comprises a source layer CH1 and a drain layer CH2[,] which are disposed at both ends of the amorphous silicon layer OSP1[,] respectively [Fig. 6F];
. the pixel electrode laver AE comprises a first pixel electrode layer AE disposed above drain layer CH2, and the quantum dot layer EML is disposed above the first pixel electrode laver AE of the first active switch PXA [Fig. 6G];
. the quantum dot layer OLED comprises a hole injection layer, a hole transport layer (i.e., HCL represented hole injection & hole transport, in ¶0107), a quantum dot light-emitting layer EML, an electron transport layer, and an electron injection layer (i.e., ECL represented electron injection & electron transport, in ¶0107)[,] which are sequentially arranged [Fig. 5]; and
HCL is arrange on a side close to the substrate SUB, and the electron injection layer ECL is arrange on a side away from the substrate SUB.

4.	Claims 8-11, 16, 19-21, 23 and 25 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kim et al (U.S. Patent No. 10,854,837) in view of R. Cok (U.S. Publication 2008/0218068), or En-Zong Zhuo (C.N. Patent No. 108,376,695, C.N. Patent No. 108,415,193 or C.N. Patent 108,470,747).
In re claim 8, Kim discloses a quantum dot light-emitting diode OLED comprising at least a quantum dot layer EML with quantum dots [Fig 5 & col 6, lns.9-25].  Kim, however, is silent about a mesoporous framework.  Cok, teaching an analogous art to that of Kim, discloses the quantum dot light sensing layer comprising a mesoporous framework 30, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 30, and quantum dots 120 disposed in the holes 31 [Figs. 4-6].

    PNG
    media_image1.png
    209
    257
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    355
    506
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    302
    362
    media_image3.png
    Greyscale

Application (Fig.1) vs. Kim (U.S. Pat. 10,854,837)Fig.5; Cok (U.S. Publ. 2008/0218068)Fig.6
Zhuo, teaching an analogous art to that of Kim, discloses the quantum dot light sensing layer comprising a mesoporous framework 3, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 3, and quantum dots disposed in the holes [Fig. 2].
It would have been obvious to a person having skills in the art to have modified the quantum dot light sensing layer in Kim by utilizing “quantum dots disposed in holes formed within a mesoporous framework” for the purpose of easily interacting the quantum dots, thereby adjusting the light variance.
In re claim 9, Cok does not suggest the holes 31 having a diameter of 2-7 nm.  
It would have been obvious to a person having skills in the art to have modified the holes of Cok by utilizing the claimed “holes’ diameter of 2-7 nm.” Since this is merely a hole diameter that may be desired for a given application, it has been held that modifying the hole of a semiconductor quantum dot art involves routing skill in the art. MPEP 2144.04 In re Rose 105 USPQ 237 (CCPA 1955).
In re claim 10, Cok suggests the inner wall 32 of the hole 31 being a silicon dioxide hole wall [¶0039].  Cok does not suggest the hole wall having a thickness of 1-2 nm.
Cok by utilizing the claimed “hole wall thickness of 1-2 nm.” Since this is merely a hole wall thickness that may be desired for a given application, it has been held that modifying the hole of a semiconductor quantum dot art involves routing skill in the art MPEP 2144.04, In re Rose 105 USPQ 237 (CCPA 1955)
In re claim 11, Kim does not disclose first, second and third holes.  Cok suggest a plurality of first holes, second holes and third holes 31 [Figs. 4-5].  Cok does not suggest the diameter of the second hole being smaller than that of first hole, and the diameter of the third hole being smaller than that of second hole.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “diameter of a second hole being smaller than that of a first hole, and the diameter of a third hole being smaller than that of the second hole” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 16, Kim discloses a display panel, comprising:
- an active switch, which is arrange on a substrate SUB and comprises a first active switch NPXA and a second active switch PXA [Figs. 3, 5];
- a pixel PXi which is arranged on substrate SUB[,] coupled to first active switch NPXA[,] and comprises a quantum dot light-emitting diode OLED (i.e., col. 6, ln.25: LED includes quantum dot); and
- the light sensor (i.e., diode OLED), which is arranged on substrate SUB[,] coupled to the second active switch PXA[,] and comprises a quantum dot light sensing layer inherently [Fig. 6G], where the quantum dot light-emitting diode OLED includes a pixel electrode layer AE, a quantum dot layer EML and a cathode layer CE[,] which are sequentially arranged from the direction of substrate SUB, and the quantum dot laver is disposed above the pixel electrode layer of the first active switch.
Kim does not explicitly suggest “light sensor is configured to detect an ambient light brightness and convert an optical signal into an electrical signal. depending on which a display brightness of the display panel is correspondingly adjusted in response to a change of the ambient light brightness.”
	The language “configured to detect an ambient light brightness and convert an optical signal into an electrical signal, …” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “light sensors” does not differentiate to the claimed “configured to detect an ambient light brightness and convert an optical signal into an electrical signal” from the Ex parte Masha, 2 USPQ2d 1647 (1987).
Kim discloses a quantum dot light-emitting diode OLED comprising at least a quantum dot layer EML with quantum dots [Fig 5, col 6, lns.9-25].  Kim, however, is silent about a mesoporous framework  
Cok, teaching an analogous art to that of Kim, discloses the quantum dot light sensing layer comprising a mesoporous framework 30, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 30, and quantum dots 120 disposed in the holes 31 [Figs. 4-6].
Zhuo, teaching an analogous art to that of Kim, discloses the quantum dot light sensing layer comprising a mesoporous framework 3, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 3, and quantum dots disposed in the holes [Fig. 2].
It would have been obvious to a person having skills in the art to have modified the quantum dot light sensing layer in Kim by utilizing “quantum dots disposed in holes formed within a mesoporous framework” for the purpose of easily interacting the quantum dots, thereby adjusting the light variance.
In re claim 19, Kim discloses a quantum dot light-emitting diode OLED comprising at least a quantum dot layer EML with quantum dots [Fig 5 & col 6, lns.9-25].  Kim, however, is silent about a mesoporous framework.  Cok, teaching an analogous art to that of Kim, discloses the quantum dot light sensing layer comprising a mesoporous framework 30, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 30, and quantum dots 120 disposed in the holes 31 [Figs. 4-6].
	Zhuo alternately also discloses the quantum dot light sensing layer comprising a mesoporous framework 3, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 3, and quantum dots disposed in the holes [Fig. 2].
	It would have been obvious to a person having skills in the art to have modified the quantum dot light sensing layer in Kim by utilizing “quantum dots disposed in holes formed within a mesoporous framework” for the purpose of easily interacting the quantum dots, thereby adjusting the light variance.
	Cok does not suggest the holes 31 having a diameter of 2-7 nm.  
It would have been obvious to a person having skills in the art to have modified the holes of Cok by utilizing the claimed “holes’ diameter of 2-7 nm.” Since this is merely a hole diameter that may be desired for a given application, it has been held that modifying the hole of a semiconductor quantum dot art involves routing skill in the art. MPEP 2144.04 In re Rose 105 USPQ 237 (CCPA 1955).
Cok also suggests a plurality of first holes, second holes and third holes 31 [Figs. 4-5].  
Cok, however, does not suggest the diameter of the second hole being smaller than that of first hole, and the diameter of the third hole being smaller than that of second hole.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “diameter of a second hole being smaller than that of a first hole, and the diameter of a third hole being smaller than that of the second hole” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 20, Kim discloses:
. the quantum dot light-emitting diode OLED comprises a pixel electrode layer AE, a quantum dot layer EML, and a cathode layer CE[,] which are sequentially arranged from the direction of the substrate SUB;
. the quantum dot layer EML is disposed between the pixel electrode layer AE and the cathode layer CE, the pixel electrode layer AE is used as an anode of the quantum dot layer, and the cathode layer CE serves as a cathode of the quantum dot layer [Figs. 3, 5];
. the active switch comprises a gate layer GE1, a gate insulating layer 20, an amorphous silicon layer OSP1, a metal layer and the pixel electrode layer AE[,] which are sequentially arranged on the substrate, and the metal layer comprises a source layer CH1 and a drain layer CH2[,] which are disposed at both ends of the amorphous silicon layer OSP1[,] respectively [Fig. 6F];
. the pixel electrode laver AE comprises a first pixel electrode layer AE disposed above drain layer CH2, and the quantum dot layer EML is disposed above the first pixel electrode laver AE of the first active switch PXA [Fig. 6G];
. the quantum dot layer OLED comprises a hole injection layer HCL, a hole transport layer, a quantum dot light-emitting layer EML, an electron transport layer, and an electron injection layer ECL[,] which are sequentially arranged [Fig. 5];
. the hole injection layer HCL is arrange on a side close to the substrate SUB, and the electron injection layer ECL is arrange on a side away from the substrate SUB; and
. the light sensor is a PIN type photodiode (i.e., transistor T1 is diode-connected, in Fig. 2A).
Kim in view of Cok discloses the quantum dot light sensing layer comprising a mesoporous framework 30, which is a self-assembled mesoporous silica framework, holes 31 formed in the mesoporous framework 30, and quantum dots 120 disposed in the holes 31 [Figs. 4-6].
	Cok does not suggest the holes 31 having a diameter of 2-7 nm.  
Cok by utilizing the claimed “holes’ diameter of 2-7 nm.” Since this is merely a hole diameter that may be desired for a given application, it has been held that modifying the hole of a semiconductor quantum dot art involves routing skill in the art. MPEP 2144.04 In re Rose 105 USPQ 237 (CCPA 1955).
Cok suggests the inner wall 32 of the hole 31 being a silicon dioxide hole wall [¶0039].  
Cok, however, does not suggest the hole wall having a thickness of 1-2 nm.  It would have been obvious to a person having skills in the art to have modified the hole wall of Cok by utilizing the claimed “hole wall thickness of 1-2 nm.” Since this is merely a hole wall thickness that may be desired for a given application, it has been held that modifying the hole of a semiconductor quantum dot art involves routing skill in the art MPEP 2144.04, In re Rose 105 USPQ 237 (CCPA 1955).
In re claim 21, since Cok discloses the quantum dots disposed in the holes of the mesoporous framework 30 [Figs. 4-6], Cok inherently teaches or suggests quantum dots disposed in the framework holes to adjust and control a size and uniformity of arrangement of the quantum dots and to adjust light-emitting diodes having different illuminating colors due to different quantum dot sizes, thus achieving uniformity of light having different illuminating colors.
In re claim 23, Cok suggest a plurality of first holes, second holes and third holes 31 [Figs. 4-5].  Cok does not suggest the first holes having a diameter of 5-7 nm, the second holes having a diameter of 3.5-4.5 nm, and the third holes having a diameter at 2-3.5 nm.  
It would have been obvious to a person having skills in the art to have modified the holes of Cok by utilizing the claimed “first holes having a diameter of 5-7 nm, second holes having a diameter of 3.5-4.5 nm, and third holes having a diameter at 2-3.5 nm” Since these are merely holes’ diameters that may be desired for a given application, it has been held that modifying the holes of a semiconductor quantum dot art involves routing skill in the art. MPEP 2144.04 In re Rose 105 USPQ 237 (CCPA 1955).
In re claim 25, Cok suggests the mesoporous framework 30, which is a self-assembled mesoporous silica framework, composed of a mesoporous material and quantum dots 120 disposed in the holes 31 [Figs. 4-6 of Cok].
None of the cited arts suggests “mesoporous material manufactured from the following process, in which inorganic fragrance Si(OR)4 is converted into Si(OR)3Si-OH by a sol-gel process, and on the other hand surfactant micelles are arranged into a hexagonal micelle red by a self-assembly technique, and then the hexagonal micelle rod and Si(OR)3Si-OH are self-assembled by a synergistic assembly technique to form an organic/inorganic hybrid mesoporous structure material, ...”

Allowable Subject Matter
5.	Claims 22 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claim 8.  None of the cited arts discloses the structure of the holes used to facilitate implementation of a self-assembled organic template solution oxide, and the quantum dots are evenly dispersed m a shit formed between an organic template and an inner wall of each of the holes, and wherein hydroxyl groups are combined with the material of the quantum dots by van der Waals forces to form the quantum dots in the mesoporous framework.
Response to Arguments
6.	Applicants’ arguments dated November 23, 2021 have been fully considered but they are unpersuasive.  Applicants argued that “Kim is silent regarding such a feature as the claimed light sensor… silent regarding such a concept as the claimed quantum dot light sensing layer.” The Examiner notes that the light sensor is the quantum dot light-emitting diode OLED (i.e., col. 6, ln.25: LED includes quantum dot) in Kim; and the light sensor (i.e., OLED diode) arranged on substrate SUB, coupled to the second active switch PXA, and comprising a quantum dot light sensing layer [Fig. 6G].
Moreover, the language “configured to detect an ambient light brightness and convert an optical signal into an electrical signal, …” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “light sensors” does not differentiate to the claimed “configured to detect an ambient light brightness and convert an optical signal into an electrical signal” from the display panel of the prior art, if the prior art assembly teaches all the light sensors’ limitations of the claimed structure.  Kim does obviate claims 1 & 16-17.  Claims 2-15, 18-21, 23 & 25, depended on and further limited the claims 1 & 16-17, are be unpatentable for same reasons mentioned above.
Because of the amended functionality, the amended claims’ limitations change the claims rejections (from §102 to §103), and thus require further consideration and/or search.  The above rejections are proper and therefore made FINAL.
7.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 10, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815